Citation Nr: 0205558	
Decision Date: 05/29/02    Archive Date: 06/11/02

DOCKET NO.  99-07 840	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Entitlement to an increased rating for post traumatic 
stress disorder (PTSD), currently evaluated as 30 percent 
disabling.  

2.  Entitlement to an increased rating for residuals of a 
fracture of the left 2nd metatarsal, currently evaluated as 
10 percent disabling.  

(The issue of entitlement to an increased (compensable) 
rating for residuals of pyelonephritis will be the subject of 
a later decision.)


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

John Z. Jones, Counsel


INTRODUCTION

The veteran served on active duty from February 1945 to July 
1948 and from September 1948 to May 1954.  

This matter has come before the Board of Veterans' Appeals 
(Board) on appeal from a December 1998 rating decision of the 
Detroit, Michigan, Department of Veterans Affairs (VA) 
Regional Office (RO).  By rating action dated in April 2001, 
the RO recharacterized the veteran's service-connected 
psychiatric disability as PTSD.  The 30 percent evaluation 
remained in effect.  The veteran submitted a notice of 
disagreement with this determination, and the RO issued a 
statement of the case concerning the propriety of continuing 
service connection for anxiety reaction.  Since a substantive 
appeal was not received, the Board will limit this decision 
to the issues noted on the preceding page.

During his December 2001 hearing, the veteran withdrew his 
appeal with respect to the issue of entitlement to an 
increased rating for a scar of the lower lip, currently 
evaluated as 10 percent disabling.  

The Board notes that the evidence of record raises the issue 
of entitlement to a total rating based on individual 
unemployability due to service-connected disabilities.  As 
this issue has not been adjudicated by the RO, it is referred 
there for appropriate action.  

The Board is undertaking additional development on the issue 
of entitlement to an increased (compensable) rating for 
residuals of pyelonephritis, pursuant to authority granted by 
67 Fed. Reg. 3,099, 3,104 (Jan. 23, 2002) (to be codified at 
38 C.F.R. § 19.9(a)(2)).  When it is completed, the Board 
will provide notice of the development as required by Rule of 
Practice 903.  (67 Fed. Reg. 3,099, 3,105 (Jan. 23, 2002) (to 
be codified at 38 C.F.R. § 20.903).  After giving the notice 
and reviewing your response to the notice, the Board will 
prepare a separate decision addressing this issue.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.

2.  The veteran's PTSD is manifested by complaints of 
anxiety, irritability, nightmares, insomnia, intrusive 
thoughts, avoidance behavior, sense of a foreshortened 
future, exaggerated startle response, diminished interests, 
social isolation, depression, and impaired memory, productive 
of occupational and social impairment of no more than reduced 
reliability and productivity.

3.  The veteran's residuals of fracture of the left 2nd 
metatarsal are manifested by pain, and X-ray findings of 
degenerative changes, productive of no more than moderate 
impairment.  


CONCLUSIONS OF LAW

1.  The criteria for a 50 percent rating for PTSD have been 
met.  38 U.S.C.A. §§ 1155, 5107 (West 1991 & Supp. 2001); 38 
C.F.R. §§ 4.1, 4.2, 4.7, 4.10, 4.130, Diagnostic Code 9411 
(2001).

2.  The criteria for a rating in excess of 10 percent for 
residuals of fracture of the left 2nd metatarsal have not 
been met.  38 U.S.C.A. §§ 1155, 5107 (West 1991 & Supp. 
2001); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.10, 4.71a, Diagnostic 
Code 5284 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board observes that recently enacted legislation has 
expanded the duty of VA to notify the veteran and the 
representative, and has enhanced its duty to assist a veteran 
in developing the information and evidence necessary to 
substantiate a claim.  See Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) 
(codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West Supp. 2001)).  

The Board finds that VA has met its duty to notify and assist 
in the veteran's case.  The RO has provided the veteran with 
examinations in relation to his psychiatric and left foot 
disabilities.  The RO has also obtained the veteran's private 
and VA medical treatment records.  The veteran has not 
indicated that there are any additional medical records, or 
other evidence, that could be obtained.  

The record discloses that the December 1998 rating decision 
provided the veteran with the reasons and bases for the 
denial of his claims.  The March 1999 statement of the case 
and the March 2000 and October 2000 supplemental statements 
of the case provided the veteran with the applicable criteria 
for rating the psychiatric and left foot disabilities, 
including the criteria for higher evaluations.  Accordingly, 
the Board finds that all information and evidence has been 
developed to the extent possible and that no prejudice will 
result to the veteran by the Board's consideration of this 
matter.  See Bernard v. Brown, 4 Vet. App. 384, 393-94 
(1993).

I.  PTSD

Factual Background

In accordance with 38 C.F.R. §§ 4.1, 4.2 and Schafrath v. 
Derwinski, 1 Vet.App. 589 (1991), the Board has reviewed the 
service medical records and all other evidence of record 
pertaining to the history of the veteran's service-connected 
disability.  The Board has found nothing in the historical 
record that would lead to a conclusion that the current 
evidence of record is not adequate for rating purposes.  
Moreover, the Board is of the opinion that this case presents 
no evidentiary considerations that would warrant an 
exposition of the remote clinical histories and findings 
pertaining to the disability at issue, except as outlined 
below.  

In a June 1959 rating decision, the RO granted service 
connection for anxiety reaction, evaluated as 10 percent 
disabling.  In November 1975, the rating was increased to 30 
percent.  

The veteran's current reopened claim for an increased rating 
for his service-connected psychiatric disability was received 
on May 28, 1998.  As such, the rating period for 
consideration on this appeal is from May 28, 1997, one year 
prior to the date of receipt of the increased rating claim, 
through the present  See 38 C.F.R. § 3.400(o)(2) (2001).

On VA examination in September 1998, the veteran reported 
being nervous all the time and complained that he dreamt 
about planes blowing up in the Korean War.  He also thought 
about these events during the day with certain things 
triggering his thoughts, such as seeing an accident.  He 
avoided anything dangerous or anything that might get him 
hurt.  He avoided all war movies or anything that depicted 
shooting or people getting blown up.  He startled easily and 
a car backfiring or a gun going off scared him.  He did not 
have many friends now although he had many in service.  He 
indicated that he had been married 45 years and that the 
marriage was good.  He described his mood as depressed.  He 
had sleep problems and stated that he only slept 2-3 hours at 
a time, occasionally 5 hours.  He enjoyed some things in his 
life like watching his grandson's football games.  He had a 
low energy level and experienced difficulty concentrating.  
He described no problems with appetite or guilty feelings.  
He had concerns about dying and said that he thought of dying 
often, without any suicidal ideation.  He also reported 
having memory problems which worsened over the last 10 years.  
He said that he was able to easily remember things that 
happened in the past like his stay in Korea, but had 
difficulty remembering things from the present, like a 
shopping list.  He felt that this was getting progressively 
worse.  It was noted that he had retired from his job as an 
inspector in the 1980's, after 30 of service.  Shortly 
thereafter, he worked at a campground doing odd jobs and 
helping the owner clean up.  He worked there for 3 years but 
had not worked since then.  

Mental status examination revealed the veteran to be casually 
dressed.  His personal hygiene was adequate, eye contact 
fair.  He was cooperative throughout the interview.  With the 
exception of his gait problems no motor abnormalities were 
observed.  His speech was of normal rate, volume and tone.  
His described his mood as depressed with fair range of affect 
(emotional responsiveness).  He became tearful several times 
during the interview, especially when discussing his wartime 
experiences.  His thought processes were goal directed.  He 
had some unusual beliefs about being able to control some 
events that he saw in television.  He denied obsessions, 
compulsions, or panic attacks outside of anxiety feelings 
surrounding dreams and other reminders of his wartime 
experiences.  He had concerns about the end of his life but 
denied any active intent to harm himself.  He denied any 
homicidal thoughts.  He denied the presence of auditory or 
visual hallucinations.  He was alert and oriented to 
September, although he thought it was the end of the month 
when in fact it was the 5th.  He initially thought the year 
was 1988 but reconsidered after prompting and stated that it 
was 1998.  He could only recall 2 out of 3 words after a 5-
minute interval.  The diagnoses were PTSD, chronic and 
dementia, not otherwise specified.  A global assessment of 
functioning (GAF) score of 55 was assigned.  The examiner 
commented that the veteran met the criteria for PTSD.  It was 
noted that the veteran had symptoms of avoidance of stimuli 
associated with the trauma, diminished interests, current 
sense of a foreshortened future, increased arousal manifested 
by difficulty falling asleep, irritability, exaggerated 
startle and impaired short term memory.  

VA medical records dated from 1998 to 2000 reflect treatment 
for the veteran's psychiatric disorder.  

In August 1999, Elaine M. Tripi, Ph.D., Rehabilitation 
Psychologist, performed a rehabilitation evaluation and 
employability assessment of the veteran.  She reported that 
the following symptoms caused severe and pervasive social, 
personal and vocational problems: difficulty 
concentrating/completing tasks in a timely fashion; frequent 
feelings of anxiety with panic attacks; memory loss 
intermittently both short and long term; flashbacks/intrusive 
thoughts; insomnia; overwhelming feelings of anger/sorrow; 
withdrawal and isolation; and depression.  She indicated that 
due to the veteran's service-connected problems she did not 
believe he could sustain substantial, gainful work activity 
at any skill or exertional level.  She noted that his 
anxiety/PTSD was moderately severe.  It was opined that the 
veteran presented with a flat affect with anxiety and panic 
attacks occurring more than once a week, and had disturbances 
of motivation and mood.  A GAF score of 39 was assigned.  

The veteran was afforded another VA examination in April 
2000.  The examiner noted that the veteran's claims file was 
reviewed.  The veteran reported being agitated and anxious, 
having trouble sleeping because of nightmares, being easily 
startled and having flashbacks.  He also complained of memory 
loss, having difficulty concentrating and being irritable.  
He occasionally felt depressed.  Mental status examination 
described the veteran as casually but neatly dressed with 
good personal hygiene.  Speech was clear with no evidence of 
speech defect or deficit.  He made good eye contact and there 
were no motor abnormalities except for a gait problem.  He 
described some depression with occasional tearfulness and 
crying spells (especially when talking about his wartime 
experience).  He had a good appetite, a sleep disorder, 
decreased energy and denied any suicidal thoughts.  For fun, 
he stated he watched television or a good movie.  He denied 
any obsessions, compulsions or panic attacks.  He was 
rational and logical throughout the examination except for 
his complaints of difficulty concentrating.  There was no 
evidence of psychotic thought disorder or psychotic thought 
content.  There were no hallucinations of visual or auditory 
type.  He had difficulty with long-term memory and abstract 
thought processes.  It was noted that he was being treated 
with Trazodone 50 mg and Librium 10 mg at bedtime.  He also 
used Librium during the day.  The diagnoses were PTSD, 
chronic, and dementia, not otherwise specified.  A GAF score 
of 55 was assigned.  The examiner indicated that while the 
veteran demonstrated some symptoms of anxiety and a mood 
disorder a diagnosis of PTSD was proper.  The examiner 
further indicated that PTSD was not a new development or 
separate condition.  Subsequent neurological testing noted 
likely early Alzheimer's dementia which was not related to 
his service-connected disabilities.  

A VA neuropsychological test report dated in May 2000 
concluded that the veteran had undergone a moderate decline 
in cognitive functions.  

In April 2001, the RO recharacterized the veteran's service-
connected psychiatric disability as PTSD.  The rating 
remained unchanged.  

In December 2001, the veteran testified that he had problems 
sleeping and that he only slept 3-4 hours a night due to 
nightsweats and nightmares.  He had severe multiple 
flashbacks during the day.  He also reported being irritable 
and having memory loss.  His current medications included 
Trataset, Trazodone and Librium.  See December 2001 hearing 
transcript.  

Analysis

Disability ratings are assigned in accordance with the VA's 
Schedule for Rating Disabilities (Rating Schedule) and are 
intended to represent the average impairment of earning 
capacity resulting from disability.  38 U.S.C.A. § 1155.  
Separate diagnostic codes identify the various disabilities.  
Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Although a rating specialist is directed to review the 
recorded history of a disability in order to make a more 
accurate evaluation, see 38 C.F.R. § 4.2, the regulations do 
not give past medical reports precedence over current 
findings.  Francisco v. Brown, 7 Vet. App. 55 (1994).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for the higher rating.  38 C.F.R. § 4.7.

The veteran's PTSD is currently evaluated as 30 percent 
disabling under Diagnostic Code 9411.  A 30 percent rating is 
assigned where the evidence shows occupational and social 
impairment with occasional decrease in work efficiency and 
intermittent periods of inability to perform occupational 
tasks (although generally functioning satisfactorily, with 
routine behavior, self-care, and conversation normal), due to 
such symptoms as: depressed mood, anxiety, suspiciousness, 
panic attacks (weekly or less often), chronic sleep 
impairment, mild memory loss (such as forgetting names, 
directions, recent events).  38 C.F.R. § 4.130, Diagnostic 
Code 9411.

A 50 percent evaluation is assigned where the evidence shows 
occupational and social impairment with reduced reliability 
and productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short-and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.  Id.

The Board finds that after resolving all reasonable doubt in 
the veteran's favor, the veteran's disability picture more 
nearly approximates the criteria for a 50 percent evaluation.  
The probative medical evidence, including the August 1999 
private rehabilitation evaluation, demonstrates that the 
veteran's psychiatric disability is manifested by a flattened 
affect, reported panic attacks more than once a week, 
anxiety, irritability, nightmares, insomnia, intrusive 
thoughts, avoidance behavior, sense of a foreshortened 
future, exaggerated startle response, diminished interests, 
social isolation, depression, and impaired memory.  
Significantly, he has consistently been assigned a GAF score 
of 55 when examined by psychiatric physicians.  This 
contemplates moderate difficulty in social and occupational 
functioning.  American Psychiatric Association, Diagnostic 
and Statistical Manual of Mental Disorders, Fourth Edition 
(1994).  The Board notes that a rehabilitative psychologist 
assigned a GAF score of 39 following evaluation in August 
1999.  Such score contemplates major impairment including in 
areas of family relations, judgment and mood.  American 
Psychiatric Association, Diagnostic and Statistical Manual of 
Mental Disorders, Fourth Edition (1994).  As has been noted 
above, the clinical evidence of record establishes that the 
veteran has maintained a marriage in excess of 45 years, and 
enjoys time with his grandson.  Despite a depressed mood, it 
is clear that he does not avoid his family and is not 
suicidal.  As the GAF score of 39 assigned by the 
rehabilitative psychologist was an isolated occurrence, and 
is inconsistent with the psychiatric physicians' clinical 
findings noted before and after, it is deemed of lesser 
probative value in rating the disability at issue.  The Board 
finds that the veteran's disability picture more nearly 
approximates the criteria for a higher 50 percent rating, and 
no more.

To warrant a 70 percent evaluation under the criteria of 
Diagnostic Code 9411, it must be shown by the evidence of 
record that there is occupational and social impairment, with 
deficiencies in most areas, such as work, school, family 
relations, judgment, or mood, due to such symptoms as 
suicidal ideation, obsessional ritual which interfere with 
routine activities, speech intermittently illogical, obscure, 
or irrelevant; near continuous panic or depression affecting 
the ability to function independently, appropriately an 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a work like setting); and inability to establish and 
maintain effective relationships. 38 C.F.R. § 4.130.  This 
type of symptomatology, showing deficiencies in most of the 
areas identified above, is not shown in the veteran's case.  
In this regard, the Board notes that Dr. Tripi's August 1999 
rehabilitation evaluation found the veteran unemployable due 
to all of his service-connected problems and not solely due 
to his psychiatric disability.  In fact, she described his 
anxiety/PTSD as only moderately severe.  He has been able to 
maintain a marital relationship in excess of 45 years, and 
enjoys his relationship with his grandson.

Based upon these findings and following a full review of the 
record, the Board finds that the preponderance of the 
evidence is against a finding that the veteran's disability 
picture more nearly approximates a 70 percent evaluation.  
For this reason, the Board finds that the criteria have been 
met for the 50 percent evaluation, and no more, under the 
criteria of the rating schedule.  In reaching this decision, 
the Board has considered the complete history of the 
disability in question as well as the current clinical 
manifestations and the impact the disability may have on the 
earning capacity of the veteran.  38 C.F.R. §§ 4.1, 4.2; 
Schafrath v. Derwinski, 1 Vet.App. 589 (1991).

The Board is required to address the issue of entitlement to 
an extraschedular rating under 38 C.F.R. § 3.321 only in 
cases where the issue is expressly raised by the claimant or 
the record before the Board contains evidence of 
"exceptional or unusual" circumstances indicating that the 
rating schedule may be inadequate to compensate for the 
average impairment of earning capacity due to the disability.  
See VA O.G.C. Prec. Op. 6-96 (August 16, 1996).  In this 
case, consideration of an extraschedular rating has not been 
expressly raised.  Further, the record before the Board does 
not contain evidence of "exceptional or unusual" 
circumstances that would preclude the use of the regular 
rating schedule.  

II.  Left Foot

Factual Background

In accordance with 38 C.F.R. §§ 4.1, 4.2 and Schafrath v. 
Derwinski, 1 Vet.App. 589 (1991), the Board has reviewed the 
service medical records and all other evidence of record 
pertaining to the history of the veteran's service-connected 
disability.  The Board has found nothing in the historical 
record that would lead to a conclusion that the current 
evidence of record is not adequate for rating purposes.  
Moreover, the Board is of the opinion that this case presents 
no evidentiary considerations that would warrant an 
exposition of the remote clinical histories and findings 
pertaining to the disability at issue, except as outlined 
below.  

In a June 1959 rating decision, the RO granted service 
connection for residuals of fracture of the left 2nd 
metatarsal, evaluated as noncompensably disabling.  In 
November 1975, the rating was increased to 10 percent.  

The veteran's current reopened claim for an increased rating 
for his service-connected left foot disability was received 
on May 28, 1998.  As such, the rating period for 
consideration on this appeal is from May 28, 1997, one year 
prior to the date of receipt of the increased rating claim, 
through the present  See 38 C.F.R. § 3.400(o)(2).

On VA examination in August 1998, the veteran reported that 
his foot bothered him if he walked or stood on a hard surface 
for more than 10 minutes, as his foot would begin to throb 
and feel numb.  He described the pain as a 6 out of 10 during 
these episodes.  The pain was further described as being in 
the ankle area and the lateral aspect of the posterior foot, 
in particular.  He stated that his foot bothered him almost 
every day and would be painful from 1 to 3 hours unless he 
got off his feet, and then the pain would resolve in about 10 
minutes.  Examination of the left foot revealed that it was 
warm and dry.  Pulses were 2+ and Babinski was downgoing.  
There was no swelling, tenderness or fixed deformity noted.  
Range of motion was clinically characterized as normal, with 
foot inversion of 30 degrees and eversion of 20 degrees.  The 
ankle was also examined and found to be normal.  There was no 
swelling or fixed deformity noted.  Dorsiflexion was 20 
degrees and plantar flexion was 45 degrees.  Sensory 
examination, however, did reveal slight decrease to light 
touch sensitivity in the left foot, particularly the lateral 
aspect of the left foot.  X-rays of the left foot and ankle 
revealed evidence of old trauma and degenerative changes.  
The diagnosis was old healed fracture to the left foot with 
degenerative changes.  

In December 2001, the veteran testified that his left foot 
was always painful, especially when walking on hard surfaces.  
He reported that the pain was 6 out of 10 all the time and 
that it went to 8-9 when on a hand surface.  He walked with a 
cane and used medications for pain.  See December 2001 
hearing transcript.  

Analysis

Disability ratings are assigned in accordance with the VA's 
Schedule for Rating Disabilities and are intended to 
represent the average impairment of earning capacity 
resulting from disability.  38 U.S.C.A. § 1155.  Separate 
diagnostic codes identify the various disabilities.  Where 
entitlement to compensation has already been established and 
an increase in the disability rating is at issue, the present 
level of disability is of primary concern.  Although a rating 
specialist is directed to review the recorded history of a 
disability in order to make a more accurate evaluation, see 
38 C.F.R. § 4.2, the regulations do not give past medical 
reports precedence over current findings.  Francisco v. 
Brown, 7 Vet. App. 55 (1994).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for the higher rating.  38 C.F.R. § 4.7.

The veteran's left foot disability has been evaluated under 
Diagnostic Code 5284.  This provision provides for a 10 
percent rating for a moderate foot injury, a 20 percent 
disability evaluation for a moderately severe foot injury, 
and a 30 percent disability evaluation is assigned for a 
severe foot injury.  38 C.F.R. § 4.71a, Diagnostic Code 5284.

When foot disability involves malunion or nonunion of tarsal 
or metatarsal bones, a 30 percent evaluation is assigned for 
severe disability, a 20 percent is assigned for moderately 
severe disability, and a 10 percent evaluation is assigned 
for moderate disability.  38 C.F.R. § 4.71a, Diagnostic Code 
5283.

Upon review of the evidentiary record, the Board finds that 
the preponderance of the evidence is against the veteran's 
claim for an increased rating.  Overall, the current 
manifestations associated with the service-connected left 
foot disability (characterized as residuals of a fracture of 
the left 2nd metatarsal) more nearly approximate the criteria 
for the 10 percent evaluation provided under Diagnostic Code 
5284.   Specifically, the record reflects that although the 
veteran complains of pain in the left foot, clinical 
evaluation by the VA in 1998 revealed the left foot to be 
essentially normal except for a slight decrease to light 
touch sensitivity.  There was no swelling, tenderness or 
fixed deformity.  Range of motion of the left foot and ankle 
was normal.  See 38 C.F.R. § 4.71, Plate II (normal ranges of 
ankle motion are from 0 to 20 degrees dorsiflexion, and from 
0 to 45 degrees plantar flexion).  In light of these 
findings, and the fact that the overall symptomatology, 
particularly when viewed in conjunction with the complaints 
of pain, and pathology of a healed fracture of the left 2nd 
metatarsal with degenerative changes, the Board determines 
that the veteran's left foot disability is more closely 
defined by the criteria for a finding of moderate impairment, 
which warrants a 10 percent evaluation under Diagnostic Code 
5284.  

The Board notes that the evidence does not show that the 
veteran has malunion or nonunion of the 2nd metatarsal of the 
left foot, so Diagnostic Code 5283 is not applicable.

The Board has considered all other potentially applicable 
provisions of 38 C.F.R. Parts 3 and 4, whether or not they 
have been raised by the veteran or his representative, as 
required by Schafrath v. Derwinski, 1 Vet.App. 589 (1991).

In this case, the Board finds no provision upon which to 
assign a higher disability evaluation.  The Board recognizes 
that there are situations in which the application of 
38 C.F.R. §§ 4.40, 4.45, or 4.59 affords a higher evaluation 
due to the existence of additional functional loss due to 
pain, weakened movement, excess fatigability, incoordination, 
or pain on movement of the veteran's joints, when the rating 
code criteria contemplate limitation of motion.  See DeLuca 
v. Brown, 8 Vet.App. 202 (1995).  In this case, however, 
there is no evidence of additional functional loss due to 
pain, as the veteran has full range of motion in the ankle 
and foot, despite his complaints of pain.  Given the clinical 
findings, the Board finds that pain the veteran feels in his 
left foot is appropriately contemplated in the 10 percent 
rating currently assigned.  Thus, 38 C.F.R. §§ 4.40, 4.45, 
and 4.59 do not provide a basis for a higher rating.  

In the March 1999 statement of the case, the RO considered 
the provisions of 38 C.F.R. § 3.321(b)(1) regarding a higher 
rating on an extraschedular basis.  The evidence does not 
show that the residuals of the fracture of the left 2nd 
metatarsal present such an exceptional or unusual disability 
picture so as to warrant the assignment of an extraschedular 
rating under 38 C.F.R. § 3.321(b)(1).  Although the veteran 
is currently unemployed, the record does not demonstrate that 
his left foot disability has produced marked interference 
with employment, or that he has required any recent 
hospitalization for it.  The Board is unable to identify any 
other factor consistent with an exceptional or unusual 
disability picture.  Accordingly, an extraschedular 
evaluation is not warranted.  

As the Board concludes that the preponderance of the evidence 
is against the veteran's claim for increased compensation, 
the reasonable doubt doctrine does not apply.  38 U.S.C.A. 
§ 5107.


ORDER

A 50 percent rating for PTSD is granted, subject to the 
applicable laws and regulations concerning the payment of 
monetary benefits.  

Entitlement to a rating in excess of 10 percent for residuals 
of fracture of the left 2nd metatarsal is denied.  




		
	U. R. POWELL
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

